DETAILED ACTION
The Action is responsive to Applicant’s Application filed November 1, 2021.
Please note claims 1-20 are pending. 

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  

Drawings
The drawings, filed November 1, 2021 are considered in compliance with 37 CFR 1.81 and accepted.

Information Disclosure Statement
The information disclosure statements filed June 6, 2022 are in compliance with 37 CFR 1.97(c) and therein have been considered.  Its corresponding PTO-1449 has been electronically signed as attached.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,339,111. Although the claims at issue are not identical, they are not patentably distinct from each other because:
"A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Longi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Berg, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus)." ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).
"Claim 12 and Claim 13 are generic to the species of invention covered by claim 3 of the patent. Thus, the generic invention is "anticipated" by the species of the patented invention. Cf., Titanium Metals Corp. v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (holding that an earlier species disclosure in the prior art defeats any generic claim). This court’s predecessor has held that, without a terminal disclaimer, the species claims preclude issuance of the generic application. In re Van Ornum, 686 F.2d 937, 944, 214 USPQ 761, 767 (CCPA 1982); Schneller, 397 F.2d at 354. Accordingly, absent a terminal disclaimer, claims 12 and 13 were properly rejected under the doctrine of obviosuness-type double patenting" (In re Goodman (CA FC) 29 USPQ2d 2010 (12/3/1993).
Claims 1, 22 and 43 of the current application are generic to the species of invention covered by claims 1-20 of U.S. Patent No. 10,339,111.. Therefore the current application is anticipated by the species of U.S. Patent No. 10,339,111. 



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 10-16 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Natanzon (US Pat. No. 9,135,120).

Regarding claim 1, Natanzon teaches a method comprising: 
‘receiving a virtual machine disk clone operation targeting first storage’ (Col. 15, Lines 40-47; Col. 26, Line 47-Col. 27, Line 15)
‘determining that the virtual machine disk clone operation targets a virtual machine hosted by a first node having synchronous replication protection with respect to a second node’ as each system includes source storage system and target storage system, each storage system includes physical storage units for storing data and designating a logical unit used for replicating another logical unit, wherein metadata volume may be the virtual volume containing the virtual machine configuration information needed to be accessible at both sites, the replication site access redirected synchronously to the production site. (Col. 12, Line 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig. 1)
‘splitting the virtual machine disk clone operation to create a replication virtual machine disk clone operation’ (Col 27, Lines 28-31)
‘locally implementing the virtual machine disk clone operation upon the first storage’ (Fig. 1)
‘sending the replication virtual machine disk clone operation to the second node for implementation upon second storage’ (Col. 15, Line 47; Col. 26, Line 47-Col. 27 line 15; Fig. 37, 38)

Regarding claim 2, Natanzon teaches ‘wherein the locally implementing comprises: implementing the virtual machine disk clone operation as a clone create operation to create a virtual machine disk clone of a virtual machine disk of the virtual machine’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 3, Natanzon teaches ‘wherein the locally implementing comprises: implementing the virtual machine disk clone operation as a clone delete operation to delete a target virtual machine disk clone of a virtual machine disk of the virtual machine’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 4, Natanzon teaches ‘wherein the locally implementing comprises: implementing the virtual machine disk clone operation as a clone rename operation to rename a target virtual machine disk clone of a virtual machine disk of the virtual machine.’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 5, Natanzon teaches ‘in response to receiving a non-virtual machine disk clone operation, preventing the non-virtual machine disk clone operation from being implemented.’ (Col. 6, Lines 46-55)

Regarding claim 6, Natanzon teaches ‘in response to receiving a non-virtual machine disk clone operation, preventing the non-virtual machine disk clone operation from being implemented based upon the non-virtual machine disk clone operation targeting a clone backup directory of content for replication at a virtual machine level granularity of replication.’ (Col. 6, Lines 46-55)

Regarding claim 10, Natanzon teaches a non-transitory machine readable medium having stored thereon instructions which when executed by at least one machine, causes the machine to:
‘receive a virtual machine disk clone operation targeting first storage’ (Col. 15, Lines 40-47; Col. 26, Line 47-Col. 27, Line 15)
‘determine that the virtual machine disk clone operation targets a virtual machine hosted by a first node having synchronous replication protection with respect to a second node’ as each system includes source storage system and target storage system, each storage system includes physical storage units for storing data and designating a logical unit used for replicating another logical unit, wherein metadata volume may be the virtual volume containing the virtual machine configuration information needed to be accessible at both sites, the replication site access redirected synchronously to the production site. (Col. 12, Line 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig. 1)
‘split the virtual machine disk clone operation to create a replication virtual machine disk clone operation’ (Col 27, Lines 28-31)
‘locally implement the virtual machine disk clone operation upon the first storage’ (Fig. 1)
‘send the replication virtual machine disk clone operation to the second node for implementation upon second storage’ (Col. 15, Line 47; Col. 26, Line 47-Col. 27 line 15; Fig. 37, 38)

Regarding claim 11, Natanzon teaches ‘implement the virtual machine disk clone operation as a clone create operation to create a virtual machine disk clone of a virtual machine disk of the virtual machine.’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 12, Natanzon teaches ‘implementing the virtual machine disk clone operation as a clone delete operation to delete a target virtual machine disk clone of a virtual machine disk of the virtual machine’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 13, Natanzon teaches ‘implement the virtual machine disk clone operation as a clone rename operation to rename a target virtual machine disk clone of a virtual machine disk of the virtual machine’ (Col 27, Lines 1-31; Col. 22, Lines 1-15)

Regarding claim 14, Natanzon teaches ‘in response to receiving a non-virtual machine disk clone operation, prevent the non-virtual machine disk clone operation from being implemented.’ (Col. 6, Lines 46-55)

Regarding claim 15, Natanzon teaches ‘wherein the instructions causes the machine to: in response to receiving a non-virtual machine disk clone operation, prevent the non-virtual machine disk clone operation from being implemented based upon the non-virtual machine disk clone operation targeting a clone backup directory of content for replication at a virtual machine level granularity of replication.’ (Col. 6, Lines 46-55)

Regarding claim 16, Natanzon teaches a computing device comprising: 
‘a memory containing machine readable medium comprising machine executable code having stored thereon instructions for performing a method; 
and a processor coupled to the memory, the processor configured to execute the machine executable code to cause the processor to: 
create, by a hypervisor agent, a virtual machine disk clone of a virtual machine disk of a virtual machine stored within first storage hosted by a first storage controller having a synchronous replication relationship with a second storage controller hosting second storage’ as each system includes source storage system and target storage system, each storage system includes physical storage units for storing data and designating a logical unit used for replicating another logical unit, wherein metadata volume may be the virtual volume containing the virtual machine configuration information needed to be accessible at both sites, the replication site access redirected synchronously to the production site. (Col. 12, Line 50-Col 11, Line 3; Col. 31, Lines 2-12; Fig. 1)
‘store, by the hypervisor agent, an indication that the virtual machine disk clone is a backup of the virtual machine having synchronous replication protection’ (Col. 16, Lines 51-Col 19, Lines 28)
‘and while the synchronous replication relationship is being transitioned by a storage operating system from out-of-sync to in-sync: 
invoke, by the hypervisor agent, a resync process to perform an out-of-band replication of the virtual machine disk clone from the first storage to the second storage to create a replicated virtual machine disk clone within the second storage based upon the indication that the virtual machine disk clone is the backup of the virtual machine having the synchronous replication protection, the out-of-band replication performed out-of-band with respect to resynchronization being performed by the storage operating system’  (Col. 16, Lines 51-Col 21, Lines 3, Col. 22, Lines 44-61)

Regarding claim 18, Natanzon teaches ‘wherein the hypervisor agent is a plugin to a hypervisor’ (Col. 6, Lines 22-30)

Regarding claim 19, Natanzon teaches ‘wherein the machine executable code causes the processor to:
intercept, by the hypervisor agent, a delete virtual machine disk clone operation corresponding to an expiration of a lifecycle for the virtual machine disk clone; and delete, by the hypervisor agent, the virtual machine disk clone from the first storage and the replicated virtual machine disk clone from the second storage based upon the delete virtual machine disk clone operation.’ (Col. 17, Lines 50-63)

Regarding claim 20, Natanzon teaches ‘wherein the virtual machine disk clone is created by the hypervisor agent while the synchronous replication relationship is out-of-sync.’ (Col. 16, Lines 51-Col 19, Lines 28)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Natanzon (US Pat. No. 9,135,120) further in view of Teodosiu et al. (US Pub. No. 2005/0015413).

Regarding claim 17, Natanzon fails to explicitly teach ‘wherein the out-of-band replication comprises a single file restore operation.’
Teodosiu teaches ‘wherein the out-of-band replication comprises a single file restore operation.’ (¶0048-63)
It would have been obvious to one of ordinary skill in the art at the time of the present invention to modify the teachings of the cited references because Teodosiu’s would have allowed Natanzon’s to provide flexibility for controlling which content gets precedence and is replicated (¶0004)

Allowable Subject Matter
Claims 7-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (Claims 1 and 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VAN OBERLY whose telephone number is (571)272-7025. The examiner can normally be reached Monday - Friday, 7:30am-4pm MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Featherstone can be reached on (571)270-3750. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/VAN H OBERLY/           Primary Examiner, Art Unit 2166